                            EXHIBIT 8




Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 1 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 2 of 13 PageID #: 1027




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT BECKLEY

                                    * * * * * * * *

         JAMES RIVER EQUIPMENT        *

         VIRGINIA, LLC,               *

              Plaintiff               *   Civil Action No.

              vs.                     *   5:13-cv-28160

         JUSTICE ENERGY               *

         COMPANY, INC.,               *

              Defendant               *

                                    * * * * * * * *



                                     DEPOSITION OF

                                      JAMES MILLER

                                     March 14, 2019




            Any reproduction of this transcript is prohibited without

                      authorization by the certifying agency.



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 2 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 3 of 13 PageID #: 1028



                                                                               2


   1                                   DEPOSITION

   2                                        OF

   3     JAMES MILLER, taken on behalf of the Defendant herein,

   4     pursuant to the Rules of Civil Procedure, taken before

   5     me, the undersigned, Bradley Scott, a Court Reporter and

   6     Notary Public in and for the State of West Virginia, at

   7     the law offices of Carey, Scott, Douglas & Kessler, PLLC,

   8     707 Virginia Street, East 901 Chase Tower, Charleston,

   9     West Virginia on Thursday, March 14, 2019 beginning at

  10     12:24 p.m.

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 3 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 4 of 13 PageID #: 1029



                                                                               3


   1                            A P P E A R A N C E S

   2

   3     FRED B. WESTFALL, JR., ESQUIRE

   4     Assistant United States Attorney

   5     300 Virginia Street East

   6     Room 4000

   7     Charleston, WV      25301

   8          COUNSEL FOR UNITED STATES

   9

  10     MICHAEL W. CAREY, ESQUIRE

  11     Carey, Scott, Douglas & Kessler, PLLC

  12     901 Chase Tower

  13     707 Virginia Street East

  14     Charleston, WV      25301

  15          COUNSEL FOR DEFENDANT

  16

  17     JOHN F. HUSSELL, IV, ESQUIRE
  18     Wooton, Davis, Hussell & Ellis

  19     300 Summers Street

  20     Suite 1230

  21     Charleston, WV      25301

  22          COUNSEL FOR DEFENDANT

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 4 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 5 of 13 PageID #: 1030



                                                                                4


   1                                    I N D E X

   2

   3     WITNESS: JAMES MILLER

   4     EXAMINATION

   5         By Attorney Westfall                                         7 - 11

   6     CERTIFICATE                                                           12

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 5 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 6 of 13 PageID #: 1031



                                                                               5


   1                                  EXHIBIT PAGE

   2

   3                                                                PAGE

   4     NUMBER    DESCRIPTION                                  IDENTIFIED

   5                                  NONE OFFERED

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 6 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 7 of 13 PageID #: 1032



                                                                               6


   1                                 OBJECTION PAGE

   2

   3     ATTORNEY                                           PAGE

   4                                    NONE MADE

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17
  18

  19

  20

  21

  22

  23

  24



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 7 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 8 of 13 PageID #: 1033



                                                                                 7


   1                             S T I P U L A T I O N

   2     ----------------------------------------------------------

   3     (It is hereby stipulated and agreed by and between counsel

   4     for the respective parties that reading, signing, sealing,

   5     certification and filing are not waived.)

   6     ----------------------------------------------------------

   7                             P R O C E E D I N G S

   8     ----------------------------------------------------------

   9                                  JAMES MILLER,

  10     CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND

  11     HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

  12     FOLLOWS:

  13                                        ---

  14                                   EXAMINATION

  15                                        ---

  16     BY ATTORNEY WESTFALL:

  17           Q.     Could you state your name, please?
  18           A.     James Terry, with a Y, Miller.

  19           Q.     Mr. Miller, my name's Fred Westfall.            I'm with

  20     the U.S. Attorney's Office.          We're here to take your

  21     deposition today in connection with the James River

  22     Equipment Company versus Justice Energy Company,

  23     Incorporated case.

  24                  I have just a few questions for you.            Anytime



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 8 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 9 of 13 PageID #: 1034



                                                                               8


   1     you do not understand or do not hear a question that I've

   2     asked, if you'll let me know I'll be happy to repeat or

   3     rephrase the question for you.

   4                  Have you ever been deposed before?

   5           A.     Yes, sir, I have.

   6           Q.     Basic ground rules, you need to give verbal

   7     responses to the questions because the court reporter

   8     can't record gestures or nods of the head.              And anytime

   9     you need to take a break, feel free to let me know and

  10     I'll be happy to take a break for you.             But I don't think

  11     it's going to last long enough for you to take a break.

  12           A.     Yes, sir.

  13           Q.     I was going over some documents that were

  14     provided to me and in Exhibit Number 1 and there's some

  15     documents in front of me.         There's Exhibit Number 1,

  16     you're listed as a secretary and treasurer of Justice

  17     Energy Company, Incorporated.          Here you go.
  18           A.     Yes, sir.

  19           Q.     Okay.

  20                  And Mr. Ball previously testified in this case

  21     and it's my understanding that you do not have any

  22     involvement in the day-to-day operations of Justice

  23     Energy Company, Incorporated.

  24                  Is that correct?



               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 9 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 10 of 13 PageID #: 1035



                                                                                9


   1           A.     That is correct.

   2           Q.     And do you have any real involvement in the

   3     corporate activities of Justice Energy Company,

   4     Incorporated?

   5           A.     No, sir.

   6           Q.     Can you tell me which companies that you are,

   7     and in terms of the Justice Companies, which companies

   8     you do have an involvement in?

   9           A.     On the ---?

  10           Q.     Let's start first --- let me ask the question

  11     this way, do you have any day-to-day involvement of any

  12     of the Justice Companies?

  13           A.     Yes.

  14           Q.     And which ones are those?

  15           A.     I'm Vice President of Operations at the

  16     Greenbrier Hotel Corporation.

  17           Q.     Okay.
  18                  In terms of the coal companies and the related

  19     coal companies, do you have any day-to-day involvement in

  20     their operations?

  21           A.     There's one coal company, Black Stone Energy.

  22     I handle the wire transfers for them.

  23           Q.     And where's that company located?

  24           A.     It's based in Beckley.



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 10 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 11 of 13 PageID #: 1036



                                                                                10


   1           Q.     Any other daily involvement or operation ---

   2     let me rephrase the question.           Any other operational

   3     involvement in any of the other Justice Coal companies or

   4     their related companies?

   5           A.     No, sir.

   6           Q.     And just out of curiosity, what do you do at

   7     the Greenbrier?

   8           A.     I'm Vice President of Operations.            I have nine

   9     departments that report to me.           Food and beverage,

  10     retail, spa, casino, golf, entertainment, purchasing,

  11     warehouse, and one other that I forget.

  12           Q.     And do you have any involvement with that nice

  13     football field that I saw on the way?

  14           A.     That's not one of mine.

  15           Q.     Okay.    It looked very nice though.

  16           A.     There's three fields actually.

  17           Q.     Yeah, I saw one on the way back from seeing my
  18     daughter in Richmond and I was pretty impressed.                 Because

  19     I haven't been down that way in a while.

  20                  In terms of the Blue Stone companies, are you

  21     on any of the boards of the Blue Stone companies?

  22           A.     No, sir, I'm not.

  23           Q.     And on terms of Black Stone Energy, are you on

  24     the board of Black Stone Energy?



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 11 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 12 of 13 PageID #: 1037



                                                                                11


   1           A.     No, sir.

   2           Q.     Are you an officer, a corporate officer in any

   3     of the Blue Stone companies?

   4           A.     Yes, sir.     I believe I'm secretary treasurer of

   5     those also.

   6           Q.     Okay.

   7                  And what about JCJ Coal Group, LLC?            Do you

   8     have any --- do you have any position with that company?

   9           A.     I'm probably secretary treasurer but I can't

  10     say for sure.

  11           Q.     And in terms of the Blue Stone companies, do

  12     you have any involvement of the corporate activities of

  13     those companies?

  14           A.     No, sir.

  15           Q.     Okay.

  16                  I think that's all I got.          I can't think of

  17     anything else.       Thank you very much, sir.
  18                        ATTORNEY CAREY:       We don’t have any

  19     questions and we'll read.

  20

  21                                 * * * * * * * *

  22                    DEPOSITION CONCLUDED AT 12:28 P.M.

  23                                 * * * * * * * *

  24



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 12 of 13
Case 5:13-cv-28160 Document 125-3 Filed 06/05/19 Page 13 of 13 PageID #: 1038



                                                                                12


   1     STATE OF WEST VIRGINIA)

   2                                   CERTIFICATE

   3                 I, Bradley Scott, a Notary Public in and for

   4     the State of West Virginia, do hereby certify:

   5                 That the witness whose testimony appears in the

   6     foregoing deposition, was duly sworn by me on said date,

   7     and that the transcribed deposition of said witness is a

   8     true record of the testimony given by said witness;

   9                 That the proceeding is herein recorded fully

  10     and accurately;

  11                 That I am neither attorney nor counsel for, nor

  12     related to any of the parties to the action in which

  13     these depositions were taken, and further that I am not

  14     a relative of any attorney or counsel employed by the

  15     parties hereto, or financially interested in this

  16     action.

  17           I certify that the attached transcript meets the
  18     requirements set forth within article twenty-seven,

  19     chapter forty-seven of the West Virginia Code.

  20

  21                                           Bradley Scott

  22

  23

  24



                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349



   Case 1:21-cv-00279-TDS-JEP Document 1-8 Filed 04/01/21 Page 13 of 13
